                        Case 21-10114-PDR        Doc 70     Filed 04/28/21     Page 1 of 2




         ORDERED in the Southern District of Florida on April 26, 2021.



                                                             Peter D. Russin, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     FT. LAUDERDALE DIVISION
                                          www.flsb.uscourts.gov

         In re:                                                      Case No. 21-10114-PDR
                                                                     Chapter 11
         BURGER MIAMI LLC,

                     Debtor-In-Possession.
         _______________________________/

                                      ORDER GRANTING
                       DEBTOR’S MOTION TO DISMISS CHAPTER 11 CASE (DE 66)

                  THIS MATTER came before the Court on Thursday, April 22, 2021 at 10:30 a.m. upon

         the Debtor’s Motion to Dismiss Chapter 11 Case (DE 66) (the “Motion to Dismiss”). The Court,

         having heard argument of counsel, and for the reasons stated on record, finds good cause exists to

         grant the Motion to Dismiss.

                  IT IS THEREFORE ORDERED:

                  1.    The Motion to Dismiss (DE 66) is GRANTED subject to the conditions below.

                  2.    The Debtor shall pay the Subchapter V Trustee the appropriate sum/fees pursuant

         to the Order on the corresponding Interim Application for Compensation (DE 68) on or before


                                                    Page 1 of 2
                Case 21-10114-PDR         Doc 70      Filed 04/28/21    Page 2 of 2




April 30, 2021 and simultaneously provide to the United States Trustee an appropriate affidavit

indicating the cash disbursements since the filing of the underlying petition.

       3.       The Debtor shall pay the Bankruptcy Clerk of the Court any outstanding fees, costs

and charges in connection with this case within ten (10) days of the entry of this Order.

       4.       The Court shall retain jurisdiction to enforce the provisions of this Order.

                                                ###

Submitted by:

Jerry A. Borbon, Esq.
Florida Bar 43360
814 Ponce De Leon Blvd., Suite 210
Coral Gables, FL 33134
Phone: 305-340-5959
Fax: 786-464-0437
Email: j@borbonlaw.com

(Jerry A. Borbon, Esq. is hereby directed to provide a conformed copy of this Order to all parties-
in-interest and to file a Certificate of Service as to same).




                                             Page 2 of 2
